DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haralson (US 2011/0101059) in view of Rogers et al. (US 2019/0344951) and Vick (US 2010/0136863).
In re claim 1: Haralson discloses a shading bag 10 comprising: an upper shell 70, a lower shell 30/40/50/60, a zipper 130, a touch film 78 and wherein: the upper shell 70 is connected to the lower shell 30/40/50/60 by the zipper 130, an extension end (end that extends above 122) is arranged at an upper edge of the lower shell 30/40/50/60, the touch film 78 is arranged in a middle of the upper shell 70, a storage space 90 is arranged in the lower shell 30/40/50/60 and hook and loop straps 160 are arranged at a bottom of the lower shell 70 (see figure 1 of Haralson).  
Haralson discloses the claimed invention as discussed above with the exception of the following limitations that are taught by Rogers et al.:
Rogers et al. teaches the provision a waterproof shading bag 400 with a waterproof partition frame 602/604 and a drainage groove (grove below 614) is arranged between an extension end (end extension portion of 404) and a zipper 614, the waterproof partition frame 602/604 is arranged at an inner end of a lower shell 404 (see figure 5 of Rogers et al.)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the zipper assembly of Haralson with the watertight zipper assembly as taught by Rogers et al. in order to protect the items being stored within the bag from dirt of liquid (see paragraphs [0003]-[0005] of Rogers et al.).
Haralson in view of Rogers et al. teach the claimed invention as discussed above with the exception of the following limitations that are taught by Vick:
Vick teaches the provision of incorporating drainage holes below a tail end pocket groove for allowing for any trapped water to escape (see claim 14 and paragraph [0055] of Vick).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the waterproof shading bag of Haralson in view of Rogers et al. with drain holes as taught by Vick for the same reason as discussed above (see paragraphs [0003]-[0005] of Rogers et al.).
Haralson in view of Rogers et al. and Vick further teach:
In re claim 2: a hook and loop element 160 is arranged at a bottom of the touch film 78 (see figure 1 of Haralson).  
In re claim 3: a waterproof wrapping layer is arranged outside the zipper 614 (see paragraphs [0085]-[0086] of Rogers et al.).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the waterproof shading bag of Haralson in view of Rogers et al. and Vick for the same reason as discussed above in claim 1.
In re claim 4: a top 50 of the lower shell 30/40/50/60 has a slope (see figure 1 of Haralson).  
In re claim 6: a waterproof layer is arranged between the zipper 614 and the and waterproof partition frame 602/604 (see paragraphs [0085]-[0086] of Rogers et al.).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the waterproof shading bag of Haralson in view of Rogers et al. and Vick for the same reason as discussed above in claim 1.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haralson (US 2011/0101059) in view of Rogers et al. (US 2019/0344951) and Vick (US 2010/0136863) and in further view of Bowes, Jr. (US 6,092,707). Haralson in view of Rogers et al. and Vick teach the claimed invention as discussed above with the exception of the following limitations that are taught by Bowes, Jr.:
In re claim 5: Bowes, Jr. teaches a U-shaped groove17 is arranged at the bottom of the lower shell 15 (see figures 2 and 5 of Bowes, Jr.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the lower shell of Haralson in view of Rogers et al. and Vick with a U-shaped support groove as taught by Bowes, Jr. in order to prevent movement of the bag when in use (see figures 2 and 5 of Bowes, Jr.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 for additional prior art that teaches and suggest structural limitations of the claimed and disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735